AMENDMENT NO. 1 TO
CONTRIBUTION AGREEMENT
 
This Amendment No. 1 to the Contribution Agreement, dated as of October 28,
2009  (this “Amendment”), to the Contribution Agreement dated as of September 2,
2009 (the “Contribution Agreement”) is entered into by and among Secure America
Acquisition Corporation, a Delaware corporation, (“Secure”), Ultimate Resort
Holdings, LLC, a Delaware limited liability company (“Ultimate Resort”),
Ultimate Escapes Holdings, LLC, a Delaware limited liability company (the
“Company”), and the representative  (the “Member Representative”) of the holders
of the issued and outstanding membership interests of the Company and Ultimate
Resort.
 
1.           Reference to Contribution Agreement; Definitions.  Reference is
made to the Contribution Agreement and, specifically, to Section 7.4 thereof
entitled, “Amendment.”  Terms defined in the Agreement and not otherwise defined
herein are used herein with the meanings defined in the Contribution Agreement.
 
2.           Amendments to the Contribution Agreement.  The Contribution
Agreement is hereby amended as follows:
 
a.           The second recital of the Contribution Agreement is hereby deleted
in its entirety and is replaced instead with the following new recital:
 
“WHEREAS, Secure wishes to contribute the Secure Contribution Property to the
Company in exchange for the issuance to Secure of 1,506,343 units in the Company
(each, a “Unit,” and collectively, the “Units”); provided such number of Units
shall be subject to adjustment upward on a one for one basis to the extent less
than 8,794,925 shares of Secure Common Stock (as such term is hereafter defined)
are not converted into cash or subject to expected retirement based upon forward
contracts immediately following the Closing;”
 
b.           Section 1.1(a) of the Contribution Agreement is hereby deleted in
its entirety and is replaced instead with the following new Section 1.1(a):
 
“1.1           Contributions to the Company by the members and Secure.
 
(a)           Subject to and upon the terms and conditions of this Agreement and
the other agreements contemplated hereby, Secure will contribute and deliver to
the Company on the Closing Date as of the Effective Time (as each such term is
hereinafter defined) a minimum of Eight Million Dollars ($8,000,000) in
immediately available funds (collectively, the “Secure Contribution
Property”).  Subject to the minimum threshold set forth above, the Secure
Contribution Property shall equal at least Seventy Percent (70%) of the amount
of cash held in the Trust Fund (as hereinafter defined) on the Closing Date
(i.e., after payments for any conversions by holders of shares of Secure Common
Stock into a pro rata portion of the cash held in the Trust Fund), less the
following amounts:  (a) Secure’s accrued expenses and expenses of the
transactions contemplated hereby, in an amount mutually agreed with the Company;
(b) any and all tax liabilities of Secure; and (c) payments made in relation to
bridge loan arrangements, forward contracts or other mechanics entered into in
connection with obtaining the Required Secure Vote (as hereinafter defined).
 

--------------------------------------------------------------------------------


 
c.           A new Section 1.1(c) will be added to the Contribution Agreement as
follows:


“(c)           As a condition to the contribution by Secure of the Secure
Contribution Property, Ultimate Resort (and any of its assignees) shall be
entitled to a total aggregate of 377,834 Units at Closing, equivalent to a total
of Three Million Dollars ($3,000,000) to satisfy certain tax liabilities
incurred by Ultimate Resort and its members in relation to the transactions
contemplated hereby.”


d.           Section 1.2 of the Agreement entitled, “Issuance of Membership
Interests to Secure,” is hereby amended by deleting the references to
“4,687,500” and “6,250,000” and replacing them with “1,506,343” and “8,794,925”
respectively, such that Section 1.2 of the Contribution Agreement, as amended,
shall read as follows:
 
1.2 Issuance of Membership Interests to Secure.  On the Closing and at the
Effective Time, subject to the terms and conditions set forth herein and in the
Operating Agreement, the Company shall issue to Secure 1,506,343 Units pursuant
to Section 3 of the Operating Agreement; provided such number of Units shall be
subject to adjustment upward on a one for one basis to the extent less
than 8,794,925 shares of Secure Common Stock are not converted into cash or
subject to expected retirement based upon forward contracts immediately
following the Closing.


e.           Section 6.2(j), entitled, “Underwriting Commissions,” shall be
deleted and the following subsections of Section 6.2 shall be renumbered
accordingly.
 
f.           All references to Exhibit F in the Contribution Agreement shall be
deleted.
 
3.           Miscellaneous.  Except as otherwise set forth herein, the Agreement
shall remain in full force and effect without change or modification.  This
Amendment may be executed in any number of counterparts, all of which together
shall constitute one instrument, and shall bind and inure to the benefit of the
parties and their respective successors and assigns.
 
(Remainder of page intentionally left blank.  Signature page to follow.)
 
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Party hereto has caused this Contribution Agreement to
be signed and delivered by its respective duly authorized officer as of the date
first above written.
 
 

  SECURE AMERICA ACQUISITION CORPORATION          
 
By:
/s/ C. Thomas McMillen       C. Thomas McMillen, Co-Chief Executive Officer    
     

 

  ULTIMATE ESCAPES HOLDINGS, LLC          
 
By:
/s/ James M. Tousignant       James M. Tousignant, President and
Chief Executive Officer          

 

  ULTIMATE RESORT HOLDINGS, LLC          
 
By:
/s/ James M. Tousignant       James M. Tousignant, President and
Chief Executive Officer          

 

  MEMBER REPRESENTATIVE:            /s/ James M. Tousignant   
 
James M. Tousignant  

 
3

--------------------------------------------------------------------------------


 